[executiveseveranceplan20001.jpg]
TECH DATA CORPORATION EXECUTIVE SEVERANCE PLAN (As amended and restated
effective March 18, 2019) This Tech Data Corporation Executive Severance Plan
(the “Plan”) was established by Tech Data Corporation, a corporation duly
organized and existing under the laws of the State of Florida (the “Company”).
RECITALS: WHEREAS, effective as of August 1, 2000, the Company adopted the Plan
to provide severance benefits to eligible employees solely in the event of a
Company- initiated separation for reasons other than gross misconduct; WHEREAS,
effective as of January 1, 2007, the Company amended and restated the Plan to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”); and WHEREAS, the Company now desires to amend and
restate the Plan to, among other things, reflect the Company’s change from a
tier-based executive classification system to one based upon global career level
(“GCL”). NOW, THEREFORE, in consideration of the premises and mutual covenants
set forth herein, the Company hereby amends and restates the Plan to contain the
following terms and provisions. I. PLAN PURPOSE. The purpose of the Plan is to
provide severance benefits to eligible employees solely in the event of an
Employer-initiated separation for reasons other than gross misconduct. II. PLAN
INTERPRETATION. The Plan is intended to be a “top hat” welfare benefit plan,
that is, an unfunded plan maintained by the Employer (as defined in Article III
below) to provide welfare benefits to a select group of management or highly
compensated employees, within the meaning of sections of 201(a), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the Plan will be interpreted and administered consistent with the
top hat provisions of Title I of ERISA. III. ELIGIBILITY AND PARTICIPATION IN
THE PLAN. An employee will be eligible to participate in the Plan if he or she
satisfies all of the following requirements: 10269



--------------------------------------------------------------------------------



 
[executiveseveranceplan20002.jpg]
1. The employee works for either (i) the Company, or (ii) any one of the
Company’s U.S. based subsidiaries or affiliates that have adopted this Plan with
the permission of the Plan Administrator. The list of subsidiaries and
affiliates that have adopted this Plan is set forth in Attachment A to this Plan
that may be updated from time to time. The Company and each of the participating
subsidiaries and affiliates are referred to in this Plan as the “Employer.” 2.
The employee holds a position with the Employer with a GCL of 19 or above. 3.
The employee is a member of a “select group of management or highly compensated
employees,” within the meaning of Sections 201(a), 301(a)(3), and 401(a)(1) of
ERISA, of the Employer as determined by the Plan Administrator. An eligible
employee will commence participation in the Plan as of the date stated in the
written notification (the “Termination Notice”) that the Employer provides to
the employee. The Termination Notice will document the Employer's intent to
initiate the termination of the employee based on factors other than the
employee’s gross misconduct. Notwithstanding anything to the contrary herein,
however, an employee’s eligibility for and the amount of any benefits payable
under the Plan shall be superseded by the terms of any written agreement between
the Employer and the employee that specifically refers to this Plan. In
addition, notwithstanding anything to the contrary set forth herein, if and to
the extent an eligible employee participates in the Tech Data Corporation Change
in Control Severance Policy and receives Severance Payments (as defined under
the Tech Data Corporation Change in Control Severance Policy) thereunder, such
eligible employee will not be entitled to participate in the Plan. IV. PLAN
SPECIFICS. Employees who have been provided with the Termination Notice as
specified in Article III above (hereafter referred to as “Participants”), and
who are terminated from employment with the Employer as provided in the
Termination Notice, will receive benefits in accordance with the following: 1.
Severance Payments. (a) Eligibility. To be eligible to receive severance
payments (“Severance Payments”) under this Plan, a Participant must first sign
the current forms of Separation Agreement, Noncompete Agreement and General
Release (collectively, the “Separation Agreement”) that will be provided to the
Participant prior to the actual date of termination of employment with Employer
as set forth in the Participant’s Termination Notice (the “Termination Date”),
and the effective date set forth in such Separation Agreement (the “Effective
Date”) has occurred, provided, that in the event that the Effective Date has not
occurred within sixty (60) days following the Termination Date, no payments or
benefits will be paid or provided to the 2



--------------------------------------------------------------------------------



 
[executiveseveranceplan20003.jpg]
Participant under this Plan. The current form of the Separation Agreement is
attached hereto as Attachment B and may be changed at any time by the Employer
in its sole discretion. (b) Period of Severance Payments. An eligible
Participant will receive Severance Payments for a specified number of months
following the Participant’s Effective Date, subject to the Participant’s
compliance with the Separation Agreement. The number of months of Severance
Payments for any Participant will be based on (i) the Participant’s GCL with the
Employer, and (ii) the Participant’s aggregate number of Years of Service (as
defined below) with the Employer, as set forth in the following table: Years of
Service Weeks or 2 to > 5 Outplacement < 1.99 Title*, Tier or Status Months 4.99
Yrs Services Above GCL 26 (includes Executive 12 CEO) Months 18 21 24 Month
Executive 12 GCL 25 – 26 Months 15 18 21 Month Executive 6 GCL 22-24 Months 6 9
12 Month Professional 6 GCL 19-21 Months 3 6 9 Month * Titles are representative
and may change from time to time. The GCL will be determinative as to the
severance period. Severance Payments will be paid for the period (the “Benefits
Period”) commencing on the Effective Date and ending on the date which falls on
the same day as the Termination Date in the calendar month that is the specified
number of months after the month containing the Effective Date. For example, a
GCL 20 Participant with 5 Years of Service will be entitled to 9 months of
Severance Payments, and if this Participant’s Effective Date is February 23 in a
particular calendar year, Severance Payments will be made for the period
beginning on February 23 and ending on November 23 in the same calendar year.
For the avoidance of doubt, in the event the Particpant breaches any of the
provisions of the Separation Agreement, the Company shall cease making any
payments or benefits to such Participant hereunder, and such Participant shall
cease to be eligible to receive any further payments or benefits under the Plan.
For purposes of determining a Participant’s Severance Payments, the term “Years
of Service” shall mean the following: 3



--------------------------------------------------------------------------------



 
[executiveseveranceplan20004.jpg]
(1) A Participant’s Years of Service will be the whole number of years of the
Participant’s continuous employment with the Employer, measured from the
Participant’s original date of hire with the Employer, with a Year of Service
being credited on each succeeding anniversary of the Participant’s date of hire.
Partial years are not credited. (2) In the event a Participant terminates
employment with the Employer, and then is reemployed by the Employer no later
than 6 months after the date the Participant terminates employment, the gap in
employment will be ignored, and the Participant will be deemed to have been
continuously employed with the Employer from the Participant’s original date of
Employment. If a Participant who terminates employment with the Employer is
reemployed more than 6 months after the date on which the Participant’s
employment terminated, all previously credited Years of Service will be
forfeited, and the Participant will be credited with Years of Service beginning
on the date of reemployment, in accordance with Paragraph (1) above. (c) Amount
of Severance Payments. For each day during the Benefits Period, an eligible
Participant will be entitled to the Participant’s daily rate of base pay. This
daily rate is determined by taking the Participant’s annual rate of base pay as
of the Termination Date, and dividing it by the number of days (365 or 366) in
the calendar year containing the Termination Date. (d) Payment of Severance
Payments. As of each bi-weekly pay date during the Benefits Period, an eligible
Participant will receive payment of the Severance Payments that had accrued
since the prior pay date, or in the case of the first Severance Payment, since
the Participant’s Termination Date. If there are unpaid Severance Payments at
the end of the Benefit Period, the Participant shall be paid the remaining
Severance Payments on the first pay date following the Benefits Period;
provided, however, any Participant whose Benefit Period is 24 months shall
receive all unpaid Severance Payments in the last month of the Benefit Period.
All payments of Severance Payments shall be subject to applicable withholding
and employment taxes. (e) Six month period. Notwithstanding anything in this
Plan to the contrary, no Severance Payments shall be made during the first six
(6) months following the Termination Date, unless such payments qualify for the
Short-Term Deferral Exception or the Separation Pay Exception referred to in
Article V, Paragraph 4.(c) and 4.(d) of this Plan. 4



--------------------------------------------------------------------------------



 
[executiveseveranceplan20005.jpg]
2. Annual Incentive Plan. Participants involuntarily terminated for reasons
other than gross misconduct will receive a prorated portion of the Participant’s
annual incentive under the senior management bonus program. This portion will be
prorated through the Participant’s Termination Date and will be based on a 100%
payout of the annual incentive. If applicable, any quarterly metric will also be
prorated through the Participant’s Termination Date, and will also be based on
100% payout of such quarter incentive. The Participant’s entire prorated
incentive will be paid with the first Severance Payment. Following the
Termination Date, Participants will not receive any further opportunity to
participate in any portion of the senior management bonus program for the
current or prospective fiscal year. 3. Long-Term Incentive Plans. This Plan does
not provide any separate terms for the administration and determination of
eligibility or payments under the Employer’s long-term incentive plans. The
underlying agreements and the actual provisions of those long-term incentive
plans will govern any payment or vesting. 4. No Other Employer Provided
Compensation and Benefits. Except as otherwise specifically provided in this
Plan, a Participant’s receipt of Plan benefits will not thereby entitle the
Participant to any other compensation or benefits provided to employees or
former employees of the Employer, including but not limited to bonuses, health
care coverage, and other welfare benefits. This Paragraph 4 will not affect any
rights a Participant may have to benefits independent of this Plan, for example,
COBRA health care continuation coverage. 5. Death of Participant. In the event a
Participant dies following the applicable Effective Date but prior to the date
on which all Severance Payments due to such Participant have been made, and
subject to Section 1(b) above, the remainder of such Severance Payments,
including any prorated annual incentive payments, will be paid to the
Participant’s beneficiary of record on the prior Company- paid life insurance
policies applicable to such Participant; provided, that, if no such insurance
policies exist, no such beneficiary is named or any such beneficiary is also
deceased, then such Severance Payments shall be allocated to the Participant’s
beneficiaries under the Tech Data Corporation 401(k) Plan or any successor plan
covering the Participant (the “401(k) Plan”) in the same manner as payments due
under the 401(k) Plan upon the Participant’s death are allocated. 5



--------------------------------------------------------------------------------



 
[executiveseveranceplan20006.jpg]
V. ADMINISTRATION. 1. General Assets. The Plan constitutes an unsecured promise
by each Employer to pay Severance Benefits in the future. The obligations of
each Employer under this Plan shall be paid from the general assets of the
Employer and not from any particular fund. Participants shall have the status of
general unsecured creditors of the Employer. It is intended that this Plan shall
constitute an “unfunded” plan for Federal tax purposes and an “unfunded” plan
for a “select group of management” or “highly compensated employees” within the
meaning ascribed to those terms under Sections 201(2), 301(a)(3), and 401(a)(1)
of ERISA. 2. Plan Administrator. This Plan will be administered by the CEO and
the Chief Human Resources Officer of the Company (or their designees) (hereafter
collectively “Plan Administrator”). The Plan Administrator has complete and sole
discretion and authority to interpret the terms of the Plan and has sole
discretion and authority to determine questions of eligibility and amount of
Severance Payments and any other benefits contemplated herein, if any, due under
the Plan. 3. Effect of Amendment or Termination. The Company reserves the right
to modify and/or discontinue this Plan. Any modification or termination of the
Plan will be communicated to all eligible employees affected by such action. 4.
Section 409A Ordering Rules. The Plan Administrator shall operate and administer
the Plan, for purposes of applying the provisions of Section 409A of the Code
thereto, by adhering to the following rules: (a) Separate Payments. Each
separately identified amount to which a Participant is entitled under the Plan
shall be treated as a “separate payment.” (b) Right to Series of Separate
Payments. To the extent permissible under Section 409A of the Code, any series
of installment payments under the Plan shall be treated as a “right to a series
of separate payments.” (c) Short-Term Deferral Exception. Unless otherwise
required to comply with Section 409A of the Code, a payment shall not be treated
as a “deferral of compensation” (as such term is described in §1.409A-1(b) of
the Treasury Regulations) if such payment is paid no later than two and one-half
(2½) months after the end of the taxable year of the Participant in which the
payment is no longer subject to a “substantial risk of forfeiture” (as such term
is described in §1.409A-1(d) of the Treasury Regulations). (d) Separation Pay
Exception. Unless otherwise required to comply with Section 409A of the Code, a
payment shall not be treated as a “deferral of compensation” (as such term is
described in §1.409A-1(b) of the Treasury Regulations) if such payment satisfies
the following requirements: 6



--------------------------------------------------------------------------------



 
[executiveseveranceplan20007.jpg]
(1) the payment is being paid or provided due to the “separation from service”
(as such term is described in §1.409A-1(h) of the Treasury Regulations) of the
Participant, that is an “involuntary termination” of the Participant by the
Employer; (2) the payment being paid or provided does not exceed two (2) times
the lesser of: (A) the Participant’s annualized compensation from the Employer
for the calendar year in which the involuntary termination of the Participant’s
employment occurs; and (B) the maximum dollar amount that may be taken into
consideration under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended for the calendar year in which the
involuntary termination of the Participant’s employment occurs; and (3) the
payment is required under the Plan to be paid no later than the last day of the
second calendar year following the calendar year in which the involuntary
termination of the Participant’s employment occurs. VI. CLAIMS PROCEDURE. A
Participant or his or her duly authorized representative (“Claimant”) may file a
claim for a benefit under the Plan, and may appeal the denial of a claim. All
claims and appeals should be filed directly with the Plan Administrator. The
Plan Administrator will decide claims in a consistent manner with respect to
similarly situated Claimants. All decisions will be made in accordance with the
provisions of the Plan and Department of Labor Regulations Section 2560.503-1
(the “Regulation”). The Plan Administrator will notify the Claimant of its
decision with respect to a claim in writing or electronically. The notification
will be written in a manner calculated to be understood by the Claimant. If the
claim is wholly or partially denied, the notification will contain (i) specific
reasons for the denial, (ii) specific reference to the pertinent provisions of
the Plan upon which the denial is based, (iii) a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why that material or information is necessary, and (iv) an
explanation of the steps to be taken if the Claimant wishes to submit a request
for review of the claim, as set forth below. The notification will be given
within 90 days after the claim is received by the Plan Administrator (or within
180 days, if special circumstances make it impossible to decide the claim within
90 days and the Plan Administrator notifies the Claimant in writing of the
extension prior to the end of the first 90-day period). If a decision is not
provided within the 90 or 180-day period, the claim will be considered denied as
of the last 7



--------------------------------------------------------------------------------



 
[executiveseveranceplan20008.jpg]
day of such period and the Claimant may request a review of the claim, as
provided below. Within 60 days after the date the Claimant is notified of a
denied claim (or, if applicable, within 60 days after the date on which the
claim is treated as denied), the Claimant may file a written request with the
Plan Administrator for a review of the denied claim. The Claimant may also make
a written request for access to and copies of pertinent documents in the
possession of the Plan Administrator, free of charge. The Claimant may submit
with the written request for review comments, documents, records and other
information, and those materials will be considered by the Plan Administrator,
regardless of whether they were submitted with or considered in the initial
benefit determination. The Plan Administrator will notify the Claimant of its
decision in writing or electronically. The notification will be written in a
manner calculated to be understood by the Claimant. If the claim is wholly or
partially denied, the notification will contain (i) specific reasons for the
denial, and (ii) specific reference to the pertinent provisions of the Plan upon
which the denial is based. The notification will be given within 60 days after
the request for review is received by the Plan Administrator (or within 120
days, if special circumstances require an extension of time for processing the
request, such as an election by the Plan Administrator to hold a hearing, and if
written notice of such extension and circumstances is given to the Claimant
within the initial 60-day period). If a decision is not provided within the 60
or 120-day period, the claim will be considered denied. Upon a final adverse
determination on review, the Claimant will be permitted to bring a civil action
under ERISA Section 502(a). VII. SUCCESSOR EXCLUSION. This Plan will not provide
any benefits in the event of a transaction involving a corporate sale or a legal
or organizational restructuring of the Company or any other legal entity
comprising the Employer, or for intercompany transfers of an employee among the
Company, any of its subsidiaries, or any of the entities comprising the
Employer. VIII. PLAN YEAR. The Plan operates on a calendar year basis. IX.
MISCELLANEOUS. 1. State Law. This Plan shall be construed in accordance with the
laws of Florida. 2. Liability Limited. In administering the Plan, neither the
Plan Administrator nor any officer, director or employee thereof, shall be
liable for any act or omission performed or omitted, as the case may be, by such
person with respect to the Plan; provided, that the foregoing shall not relieve
any person of liability for gross negligence, fraud or bad faith. The Plan
Administrator, its officers, directors and 8



--------------------------------------------------------------------------------



 
[executiveseveranceplan20009.jpg]
employees shall be entitled to rely conclusively on all tables, valuations,
certificates, opinions and reports that shall be furnished by any actuary,
accountant, trustee, insurance company, consultant, counsel or other expert who
shall be employed or engaged by the Plan Administrator in good faith. 3.
Compliance with Section 409A. This Plan shall be construed in an manner
consistent with the applicable requirements of Section 409A of the Code, and the
Plan Administrator, in its sole discretion and without the consent of any
Participant, may amend the provisions of this Plan if and to the extent that the
Plan Administrator determines that such amendment is necessary or appropriate to
comply with the applicable requirements of Section 409A of the Code. * * * * * *
* * IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its
duly authorized officer this 18th day of March, 2019. TECH DATA CORPORATION By:
/s/ Beth Simonetti Name: Beth Simonetti Title: Chief Human Resources Officer 9



--------------------------------------------------------------------------------



 
[executiveseveranceplan20010.jpg]
ATTACHMENT A TO THE TECH DATA CORPORATION EXECUTIVE SEVERANCE PLAN The following
legal entities have adopted this Plan as an Employer as that term is used in the
Plan for purposes of determining eligibility of employees to participate in the
Plan: Tech Data Corporation AVT Technology Solutions LLC ExitCertified Corp.
Tech Data Government Solutions LLC Tech Data Puero Rico, Inc. Tech Data Product
Management, Inc. Tech Data Tennessee, Inc. Tech Data Resources, LLC 10



--------------------------------------------------------------------------------



 
[executiveseveranceplan20011.jpg]
ATTACHMENT B SEPARATION AGREEMENT (ATTACHED) 11



--------------------------------------------------------------------------------



 
[executiveseveranceplan20012.jpg]
(“SEVERANCE AGREEMENT”) Tech Data Corporation, a Florida Corporation located at
5350 Tech Data Drive, Clearwater, FL 33760, its affiliates, subsidiaries,
divisions, successors and assigns and the employees, officers, directors and
agents thereof (collectively referred to throughout this Severance Agreement as
"Employer"), and [Name] (the “Employee”) agree that it is in the mutual best
interest of both parties to reach mutual agreement related to the Employee’s
termination of employment. 1. Last Day of Employment. Employee’s last day of
employment with Employer is [Date]. 2. Consideration. In consideration for
signing this Severance Agreement and compliance with the promises made herein,
Employer agrees to: 1) extend to Employee participation in the Executive
Severance Plan (the “Plan”) and any benefits provided thereunder; and 2) provide
outplacement services as described in the Separation from Employment letter
dated [Date]. 3. No Consideration Absent Execution of this Severance Agreement.
Employee understands and agrees that Employee would not participate in the Plan
and would not receive any benefits thereunder except for Employee’s execution of
this Severance Agreement and the fulfillment of the promises contained herein.
The Employer reserves the right to discontinue payments under the Plan if
Employee violates any of the terms of this Severance Agreement. Employee
acknowledges that any payments received under this Severance Agreement prior to
discontinuance for violation are sufficient consideration for this Severance
Agreement and this Severance Agreement will remain in full force and effect. 4.
Confidential Information and Competition. a. Confidential Information. Employee
acknowledges that Employer’s Confidential Information is the exclusive property
of Employer, is material and confidential, and greatly affects the effective and
successful conduct of the business of Employer. Employee agrees to use
Employer’s Confidential Information only for the benefit of Employer and shall
not at any time, directly or indirectly, either during Employee’s employment
with Employer or afterward, divulge, reveal or communicate Employer’s
Confidential Information to any person, firm, corporation or entity whatsoever,
or use Employer’s Confidential Information for Employee’s own benefit or for the
benefit of others. b. Definition. As used in this Severance Agreement, the term
“Confidential Information” means any and all information, including, but not
limited to, information or ideas conceived or developed by Employee, applicable
to or in any way related Tech Data Corporation – Revised March 2019 12



--------------------------------------------------------------------------------



 
[executiveseveranceplan20013.jpg]
to (i) the present or future business of Employer, (ii) research and development
related to Employer’s business, (iii) the business of any customer or vendor of
Employer, (iv) trade secrets, (v) processes, formulas, data, program
documentation, algorithms, source codes, object codes, know-how, improvements,
inventions, and techniques, (vi) all plans or strategies for marketing,
development and pricing, and (vii) all information concerning existing or
potential customers or vendors, and all similar information disclosed to
Employer by other persons and any information in documents or computers that
Employer designates as confidential by notation therein or thereon. The
definition of “Confidential Information” for purposes of this Severance
Agreement does not include information that is generally available to and known
by the public, provided that such disclosure to the public is through no fault
of the Employee or person(s) acting on the Employee's behalf. c. Non-Compete. As
a condition to Employer’s obligations under this Severance Agreement, Employee
agrees that for a period of [ ]________ (___) months following the effective
date of separation of employment from Employer, within the United States of
America (and each incorporated and unincorporated area thereof), Employee will
not own, manage, operate, control, be employed by, act as an agent for,
participate in or be connected in any manner with the ownership, management,
operation or control of any business which is engaged in business that is
competitive to Employer’s business, including but not limited to the companies
listed on Exhibit A. Nothing contained in this paragraph shall be interpreted to
prohibit Employee from owning stock in publicly traded corporations that may
compete with Employer provided such stock ownership does not represent a
majority or controlling interest in such corporations. d. Non-Solicitation.
Employee also agrees that for a period of one (1) year following the effective
date of separation, Employee will not: (i) directly or indirectly, hire or
participate in the hiring of any employee of Employer or its subsidiaries; (ii)
solicit or induce, or attempt to solicit or induce, any employee of Employer or
its subsidiaries to leave Employer for any reason; and (iii) solicit or induce,
or attempt to solicit or induce any customer of or vendor to Employer or its
subsidiaries to stop doing business with or move some or all of such customer or
vendor business to a person or entity other than Employer and its subsidiaries.
Employee acknowledges that irreparable harm will be suffered by Employer in the
event of the breach or potential breach by Employee of any of Employee’s
obligations under this Severance Agreement. e. Injunction and Attorney’s Fees.
Employee agrees that temporary and permanent injunctions are appropriate
remedies for a breach or threatened breach of this paragraph 3. These remedies
shall be in addition to and not in limitation of any other rights or remedies to
which Employer is or may be entitled at law or in equity. Tech Data Corporation
– Revised March 2019 13



--------------------------------------------------------------------------------



 
[executiveseveranceplan20014.jpg]
f. Modification of Restrictions. Employee has carefully read and considered
subparagraphs 3.a., b., c. and d. and agrees that they are fair, reasonable and
reasonably required to protect Employer’s legitimate business interests. 5.
Revocation. Employee has the right to revoke this Severance Agreement for a
period of seven (7) days following the day Employee executes this Severance
Agreement. Any revocation within this period must be submitted, in writing, to
[HR Representative] and state, “I hereby revoke my acceptance of our Severance
Agreement”. The revocation must be personally delivered or mailed to [HR
Representative] and postmarked within seven (7) days after Employee signs this
Severance Agreement (“Revocation Period”). If the last day of the Revocation
Period is a Saturday, Sunday, or legal holiday in [State], then the Revocation
Period shall not expire until the next following day that is not a Saturday,
Sunday, or legal holiday. 6. General Release of Claim. Employee knowingly and
voluntarily releases and forever discharges Employer, its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, both individually and in their administrators and
fiduciaries (collectively referred to throughout the remainder of this Agreement
as “Releases”) of and from any and all claims, known and unknown, that Employee,
Employee’s heirs, executors, administrators, successors, and assigns (referred
to collectively throughout this Severance Agreement as "Employee") have or may
have as of the date of execution of this Severance Agreement, including, but not
limited to, any alleged violation of: . Title VII of the Civil Rights Act of
1964; . The Civil Rights Act of 1991; . Sections 1981 through 1988 of Title 42
of the United States Code; . The Employee Retirement Income Security Act of 1974
("ERISA"), as amended (except for any vested benefits under any tax qualified
benefit plan); . The Immigration Reform and Control Act; . The Americans with
Disabilities Act of 1990; . The Workers Adjustment and Retraining Notification
Act; . The Family and Medical Leave Act of 1993 (FMLA), as amended; . The Fair
Credit Reporting Act; . The Fair Labor Standards Act of 1938 (FLSA), as amended;
. The Occupational Safety and Health Act of 1970 (OSHA), as amended; Tech Data
Corporation – Revised March 2019 14



--------------------------------------------------------------------------------



 
[executiveseveranceplan20015.jpg]
. The Equal Pay Act of 1963; . The Lilly Ledbetter Fair Pay Act; . The National
Labor Relations Act (NLRA), as amended; . The Uniformed Services Employment and
Reemployment Rights Act (USERRA); . The Employee Polygraph Protection Act; . The
Genetic Information and Nondiscrimination Act (GINA); . The Age Discrimination
in Employment Act of 1967 and the Older Worker Benefit Protection Act; . The
Pregnancy Discrimination Act of 1978; . any other applicable federal, state or
local law, rule, regulation, or ordinance; . any public policy, contract, tort,
or common law; or . any basis for recovering costs, fees, or other expenses
including attorneys' fees incurred in these matters. As part of the settlement,
Employee specifically waives any present and future claim to reinstatement or
employment with Employer at any time in the future. In addition, Employee
specifically waives any rights of action and administrative and judicial relief
which Employee might otherwise have available in the state and federal courts,
including all common law claims and claims under federal and state
constitutions, statutes and regulations and federal executive orders and county
and municipal ordinances and regulations. Employee promises never to file a
lawsuit asserting any claims that are released by this Agreement.
Notwithstanding the foregoing provisions, nothing in this Agreement prohibits
Employee from bringing an administrative charge or reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Department of Justice, the Department of Labor, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Employee does not need the prior
authorization of the Employer or its legal counsel to make any such reports or
disclosures and Employee is not required to notify the Employer that Employee
has made such reports or disclosures. Employee does not release any claims that
by law cannot be released. 7. Acknowledgements and Affirmations. Employee
affirms that Employee has not filed, caused to be filed, or presently is a party
to any claim against Employer. Employee also affirms that Employee has reported
all hours worked as of the date Employee signs this release and has been paid
and/or has received all compensation, wages, bonuses, Tech Data Corporation –
Revised March 2019 15



--------------------------------------------------------------------------------



 
[executiveseveranceplan20016.jpg]
commissions, and/or benefits normally paid as of this date and all other
compensation due will be paid per the applicable compensation plan. Employee
affirms that Employee has been granted any leave to which Employee was entitled
under the Family and Medical Leave Act or related state or local leave or
disability accommodation laws and has not been subjected to retaliation for
taking such leave. Employee further affirms that Employee has not suffered any
work injuries or occupational diseases for which a claim has not already been
filed. Employee also affirms that Employee has not divulged any proprietary or
confidential information of Employer. Employee further affirms that Employee has
not been retaliated against for reporting any allegations of wrongdoing by
Employer or its officers, including any allegations of corporate fraud. Employee
further acknowledges and agrees that any corporate card of a financial
institution issued to Employee (“Corporate Card”) will be canceled upon
Employee’s termination and any outstanding balances will be deducted from
Employee's final paycheck and/or separation paycheck(s) and paid directly to the
issuing financial institution to the extent permitted under applicable law.
Employee hereby authorizes the Company to make such deductions from his/ her
final paycheck or separation paycheck(s) and to make payments to the issuing
financial institution as described above, in accordance with applicable federal
and state law. 8. Governing Law and Interpretation. This Severance Agreement
shall be governed and conformed in accordance with the laws of the State of
Florida without regard to its conflict of laws provision. In the event of a
breach of any provision of this Severance Agreement, either party may institute
an action specifically to enforce any term or terms of this Severance Agreement
and/or to seek any damages for breach. Should any provision of this Severance
Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Severance
Agreement in full force and effect. 9. No Admission of Wrongdoing. The Parties
agree that neither this Severance Agreement nor the furnishing of the
consideration for this Severance Agreement shall be deemed or construed at any
time for any purpose as an admission by releases of wrongdoing or evidence of
any liability or unlawful conduct of any kind. 10. Amendment. This Severance
Agreement may not be modified, altered or changed except upon express written
consent of both parties wherein specific reference is made to this Severance
Agreement. Tech Data Corporation – Revised March 2019 16



--------------------------------------------------------------------------------



 
[executiveseveranceplan20017.jpg]
11. Entire Agreement. This Severance Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any prior agreements or
understandings between the parties except for the Applicant’s Agreement and
Employee’s confidentiality obligation therein, signed at hiring, which is
incorporated herein by reference. Employee acknowledges that Employee has not
relied on any representations, promises, or agreements of any kind made to
Employee in connection with Employee’s decision to accept this Severance
Agreement, except for those set forth in this Severance Agreement. 12. Section
409A. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption, including any payments deemed to be
subject to 409A and paid to a “specified employee” as that term is defined under
Section 409A. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made if such termination of employment constitutes a "separation from
service" under Section 409A. Notwithstanding the foregoing, the Employer makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Employer be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.
EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS FORTY-FIVE (45) DAYS TO CONSIDER
THIS SEVERANCE AGREEMENT AND IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS SEVERANCE AGREEMENT. IF EMPLOYEE SIGNS AND RETURNS THIS
AGREEMENT BEFORE THE END OF THIS PERIOD, IT IS BECAUSE EMPLOYEE FREELY CHOSE TO
DO SO AFTER CONSIDERING ITS TERMS. EMPLOYEE ACKNOWLEDGES THAT THIS AGREEMENT IS
WRITTEN IN A MANNER THAT HE/SHE UNDERSTANDS. EMPLOYEE ALSO ACKNOWLEDGES THAT IN
EXCHANGE FOR SIGNING THIS AGREEMENT HE/SHE WILL RECEIVE ADDITIONAL VALUABLE
CONSIDERATION IN ADDITION TO THAT TO WHICH HE/SHE WOULD OTHERWISE BE ENTITLED AS
AN EMPLOYEE OF THE EMPLOYER. EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR
OTHERWISE, MADE TO THIS SEVERANCE AGREEMENT DO NOT RESTART Tech Data Corporation
– Revised March 2019 17



--------------------------------------------------------------------------------



 
[executiveseveranceplan20018.jpg]
OR AFFECT IN ANY MANNER THE ORIGINAL FORTY-FIVE (45) DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS SEVERANCE AGREEMENT, TO FULFILL THE PROMISES SET
FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN
PARAGRAPH 2 ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS SEVERANCE AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL
CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST EMPLOYER (EXCLUDING CLAIMS THAT MAY
NOT BE WAIVED BY LAW). THIS AGREEMENT IS EXECUTED VOLUNTARILY AND WITHOUT DURESS
OR UNDUE INFLUENCE ON THE PART OF OR ON BEHALF OF EMPLOYEE, OR OF ANY OTHER
PERSON, FIRM, OR OTHER ENTITY. The parties knowingly and voluntarily sign this
Severance Agreement as of the date set forth below: By:
________________________________ Name ________________________________ Date Tech
Data Corporation By: ___________________________
________________________________ Date Tech Data Corporation – Revised March 2019
18



--------------------------------------------------------------------------------



 